Mr. Justice Magruder, dissenting: In my opinion there was no valid delivery of the. deed. The deceased directed his house-keeper to take the deed, and put it in his trunk, which was in his bed-room. As soon as she placed it in his trunk, she gave him the key to his trunk. He put the key in his vest pocket and carried it there for several months until his death. It was found in his pocket after his death. It is evident that the deed never left his possession or control. Being in his trunk in his bed-room the deed was all the time in his sight, and, having the key in his hands, he could get the deed and destroy it at any time. (Byars v. Spencer, 101 Ill. 429; Walls v. Ritter, 180 id. 616; Hawes v. Hawes, 177 id. 409; Walter v. Way, 170 id. 96; Hayes v. Boylan, 141 id. 400; Shults Shults, 159 id. 654; Provart v. Harris, 150 id. 40; Wilson v. Wilson, 158 id. 567).